Name: Commission Regulation (EEC) No 3031/90 of 19 October 1990 correcting Regulation (EEC) No 3016/90 determining the extent to which applications lodged in October 1990 for import licences for certain pigmeat products can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 10. 90 Official Journal of the European Communities No L 288/17 COMMISSION REGULATION (EEC) No 3031/90 of 19 October 1990 correcting Regulation (EEC) No 3016/90 determining the extent to which applications lodged in October 1990 for import licences for certain pigmeat products can be accepted HAS ADOPTED THIS REGULATION Article I In Article 1 , point (a), of Regulation (EEC) No 3016/90, '5,3163 %' is hereby replaced by *4,5851 In Article 1 , point (c), of Regulation (EEC) No 3016/90, '74,7384 %' is hereby replaced by '72,6744 %'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3899/89 of 18 December 1989 reducing for 1990 the levies on certain agricultural products originating in developing countries ('), Whereas Commission Regulation (EEC) No 3016/90 (2) determined the extent to which applications lodged in October 1990 for import licences for certain pigmeat products can be accepted ; Whereas an error has been found in the text of the Regu ­ lation ; whereas therefore the Regulation in question should be corrected, Article 2 This Regulation shall enter into force on 20 October 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 383, 30 . 12. 1989, p. 125. (2) OJ No L 287, 19 . 10. 1990, p. 21 .